DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 October 2021 was filed after the mailing date of the Notice of Allowance on 06 August 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 14 June 2021.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-20 has been withdrawn in view of the cancelation of the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Albert Wu (Reg. No. 50,817) on 17 June 2021.

In the claims, the Examiner’s Amendment is as follows:

Claim 16 has been amended as follows:

16. (Currently Amended) A combination of a durable label secured to a fabric item, comprising:
a label comprising
a radio frequency identification (RFID) inlay having a first face, a second face, and an antenna and being encased within a pocket of thermoplastic material;
a polymeric sheet reinforcement layer adhered to and covering at least a portion 
a curable reactive functional adhesive overlying the second face of the RFID inlay and at least a portion of the antenna; wherein the functional adhesive is a moisture-resistive moisture-curing reactive polyurethane functional adhesive; and
the fabric item durably secured to the label via the functional adhesive.

Allowable Subject Matter
Claims 1-8, 10-13, 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “RFID inlay having a first face, a second face, and an antenna; a polymeric sheet reinforcement layer adhered to and covering at least a portion of the RFID inlay and at least a portion of the antenna; and a functional adhesive overlying the second face of the RFID inlay and at least a portion of the antenna, wherein the functional adhesive is a moisture-resistive moisture-curing reactive polyurethane functional adhesive”.

Regarding claims 10 and 16, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Atashbar et al. US Patent Application Publication No. 2016/0050999 teaches helmet impact monitoring system.

2.	Surapaneni et al. US Patent Application Publication No. 2014/0298921 teaches high-resolution flexible tactile imager system based on floating comb electrode.

3.	Aboush et al. US Patent Application Publication No. 2013/0127060 teaches under bump passives in wafer level packaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 6, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633